BROCK, Chief Judge,
PARKER and ARNOLD, Judges.
The judgment appealed from was entered on 23 January 1975. Under the rules applicable to this appeal, the record on appeal was required to be docketed on or before ninety days after entry of the judgment appealed from, unless the time for docketing was extended by proper order of the trial judge. The initial ninety days expired on 23 April 1975. On 7 May 1975, after expiration of the initial ninety days, defendant sought to resurrect his right to appeal by obtaining from the trial judge an extension of time to docket the record on appeal. The order entered after expiration of the initial ninety days was ineffective to extend the time within which to docket the record on appeal.
Appeal dismissed.